Exhibit 10.27

SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of August 15, 2012,
by and between SwissINSO Holding Inc., a Delaware corporation (the “Company”),
and Salim Shaikh Ismail (the “Subscriber”).
 
WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:
 
1.           Purchase and Sale of Shares.  Upon the terms and subject to the
conditions contained herein, the Subscriber shall purchase, and the Company
shall issue and sell to the Subscriber, 3,333,333 shares (the “Shares”) of the
Company’s Common Stock (the “Common Stock”) at a purchase price of $0.15 per
share, or an aggregate of $500,000 (the “Purchase Price”).
 
2.           Closing.  The consummation of the transactions contemplated herein
shall take place at the offices of Reitler Kailas & Rosenblatt LLC, 885 Third
Avenue, New York, New York 10022 on August 15, 2012 (the “Closing Date”).  At
the closing the Subscriber shall deliver the full Purchase Price to the Company
by check or wire transfer to the bank account specified by the Company, and the
Company shall deliver to the Subscriber a certificate for the Shares.
 
 
3.           Legends.  The Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”


 
1

--------------------------------------------------------------------------------

 
 
4.           Subscriber Representations and Warranties.  The Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)           [Intentionally Omitted]
 
(b)           Authorization and Power.  The Subscriber has the requisite power
and authority to enter into and perform this Agreementand to purchase the Shares
being sold to him hereunder.  No consent or authorization of any third person is
required for the execution, delivery and performance by the Subscriber of this
Agreement.  This Agreement has been duly authorized, executed and delivered by
the Subscriber and constitutes, or shall constitute when executed and delivered,
the valid and binding obligation of the Subscriber enforceable against the
Subscriber in accordance with the terms thereof.
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by the Subscriber of the transactions
contemplated hereby do not and will not violate, conflict with, result in a
breach of or constitute a default (or an event which with the giving of notice
or the lapse of time or both would be reasonably likely to constitute a default)
under (i) any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Subscriber of any court, governmental agency or
body, or arbitrator having jurisdiction over the Subscriber or over the
properties or assets of the Subscriber or (ii) the terms of any bond, debenture,
note or any other evidence of indebtedness, or any agreement, stock option or
other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Subscriber is a party, by which the Subscriber is bound
or to which any of the properties of the Subscriber is subject.  The Subscriber
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for him
to execute, deliver or perform any of his obligations under this Agreement nor
to purchase the Shares in accordance with the terms hereof.
 
(d)           Information on Company.   The Subscriber has been furnished with
or has had access at the EDGAR Website of the Commission to the Company's Form
10-K for the fiscal year ended December 31, 2011 filed on April 16, 2012 and the
Company’s Form 10-Q for the quarter ended March 31, 2012 and the Current Reports
on Form 8-K filed thereafter, and the financial statements included in those
filings, together with all subsequent filings made with the Commission available
at the EDGAR website (hereinafter referred to collectively as the
“Reports”).  In addition, the Subscriber may have received in writing from the
Company such other information concerning its operations, financial condition
and other matters as Subscriber has requested in writing, identified thereon as
OTHER WRITTEN INFORMATION (such other information is collectively, the “Other
Written Information”), and considered all factors Subscriber deems material in
deciding on the advisability of investing in the Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Information on the Subscriber.   The Subscriber is an “Accredited
Investor”, as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with his
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable him  to utilize the information made available by
the Company to evaluate the merits and risks of and to make an informed
investment decision with respect to the proposed purchase, which represents a
speculative investment.  The Subscriber has the authority and is duly and
legally qualified to purchase and own the Shares.  The Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.  The information set forth on the signature page hereto
and the Investor Questionnaire regarding the Subscriber is accurate.
 
(f)           Purchase of Shares for Investment.  The Subscriber is purchasing
the Shares as principal for his own account for investment only and not with a
view toward, or for resale in connection with, the public sale or any
distribution thereof.  No other person has a direct or indirect beneficial
interest in such Shares or any portion thereof.  Further, the Subscriber does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to the Shares for which the undersigned is subscribing or any part
of the Shares.
 
(g)           Compliance with Securities Act.   The Subscriber understands and
agrees that the Shares have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Shares must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  The Subscriber has the financial
ability to bear the economic risk of its investment, has adequate means for
providing for its current needs and contingencies and has no need for liquidity
with respect to the investment in the Company.
 
(h)           Communication of Offer.  The offer to sell the Shares was directly
communicated to the Subscriber by the Company.  At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
(i)           Restricted Securities.   The Subscriber understands that the
Shares have not been registered under the 1933 Act, and the Subscriber will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any of
the Shares unless pursuant to an effective registration statement under the 1933
Act, or unless an exemption from registration is available.  Notwithstanding
anything to the contrary contained in this Agreement, the Subscriber may
transfer (without restriction and without the need for an opinion of counsel)
the Shares to his Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement.  For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity.  Affiliate
includes each Subsidiary of the Company.  For purposes of this definition,
“control” means the power to direct the management and policies of such person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
(j)           No Governmental Review.  The Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Shares or the
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.
 
(k)           Correctness of Representations.  The Subscriber represents that
the foregoing representations and warranties are true and correct as of the date
hereof and, unless the Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.
 
(l)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with the Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and to
carry on its business as presently conducted.
 
(b)           Subsidiaries.  The Company does not own, directly or indirectly,
nor has it entered into any agreement or understanding to purchase or sell, any
capital stock or other equity interests in any person and does not have any
subsidiaries, other than SwissINSO SA, a Swiss company.
 
(c)           Authority; Enforceability.  This Agreement has been duly
authorized, executed and delivered by the Company and is the valid and binding
agreement of the Company enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity.  The Company has full corporate
power and authority necessary to enter into and deliver this Agreement and to
perform its obligations hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company is as described in the Reports.  Other
than as set forth in the Reports, there are no options, warrants or rights to
subscribe to, securities, rights, understandings or obligations convertible into
or exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company.  There are no outstanding
agreements or preemptive or similar rights affecting the Company's Common Stock.
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”)
or the Company's shareholders is required for the execution by the Company of
this Agreement and compliance and performance by the Company of its obligations
under this Agreement, including, without limitation, the issuance and sale of
the Shares.  This Agreement and the Company’s performance of its obligations
hereunder have been unanimously approved by the Company’s Board of Directors.
 
(f)            No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, neither the
issuance and sale of the Shares nor the performance of the Company’s obligations
under this Agreement will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company, or (C) the terms of any bond, debenture, note or any
other evidence of indebtedness, or any agreement, stock option or other similar
plan, indenture, lease, mortgage, deed of trust or other instrument to which the
Company is a party, by which the Company is bound, or to which any of the
properties of the Company is subject; or
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Shares or any of the assets of the Company except pursuant
to applicable securities laws and regulations; or
 
(iii)           result in the activation of any anti-dilution rights or a  reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or
 
(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           The Shares.  The Shares upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state or foreign securities laws;
 
(ii)           have been, or will be, duly and validly authorized and on the
date of issuance upon payment of the Purchase Price will be fully paid and
non-assessable;
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company;
 
(iv)           will not subject the holder thereof to personal liability by
reason of being such holder; and
 
(v)           assuming the representations and warranties of the Subscriber as
set forth in Section 4 hereof are true and correct, will not result in a
violation of Section 5 under the 1933 Act.
 
(h)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   The Reports and Other Written
Information including the financial statements included therein do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances when made.
 
(i)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Shares pursuant to this Agreement to be integrated with
prior offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Bulletin Board.  No prior offering will impair the
exemptions relied upon in this offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Shares to be integrated with other offerings which would impair the
exemptions relied upon in this offering or the Company’s ability to timely
comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Shares that would impair the exemptions relied
upon in this offering or the Company’s ability to timely comply with its
obligations hereunder.
 
(j)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Shares.
 
 
6

--------------------------------------------------------------------------------

 
 
(k)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”) and has a class of Common Stock registered
pursuant to Section 12(g) of the 1934 Act.  Pursuant to the provisions of the
1934 Act, the Company has timely filed all reports and other materials required
to be filed thereunder with the Commission during the preceding twelve months.
 
(l)           Listing.  The Company's Common Stock is quoted on the Bulletin
Board under the symbol SWHN.  The Company has not received any oral or written
notice that its Common Stock is not eligible nor will become ineligible for
quotation on the Bulletin Board nor that its Common Stock does not meet all
requirements for the continuation of such quotation.  The Company satisfies all
the requirements for the continued quotation of its Common Stock on the Bulletin
Board.
 
(m)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date in which case such representation or
warranty shall be true as of such date.
 
6.           Exempt  Offering.  The offer and issuance of the Shares to the
Subscriber  is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act, Rule 506 of Regulation D and/or Regulation S promulgated thereunder.
 
7.           Broker.   The Company and Subscriber agree to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions, finder’s fees, credit enhancement fees or due
diligence fees on account of services purported to have been rendered on behalf
of the indemnifying party in connection with this Agreement and the offering.
 
8.           Use of Proceeds.   The proceeds of the sale of the Shares will be
employed by the Company (i) as additional loans and/or capital contributions to
SwissINSO SA and (ii) for general working capital.
 
9.           Non-Public Information.  The Company covenants and agrees that
except for the Reports and Other Written Information, which information the
Company undertakes to publicly disclose on a Current Report on Form 8-K, neither
it nor any other person acting on its behalf will at any time provide the
Subscriber or his agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto the
Subscriber shall have agreed in writing to accept such information.  The Company
understands and confirms that the Subscriber shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
10.         Indemnification.  The Subscriber agrees to indemnify, hold harmless,
reimburse and defend the Company, the Company’s officers, directors, agents,
Affiliates, members, managers, control persons, representatives, principal
shareholders and their respective successors and assigns, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon any such person which results,
arises out of or is based upon any misrepresentation by the Subscriber or breach
of any representation or warranty by the Subscriber in this Agreement or the
Investor Questionnaire attached hereto now or after the date hereof.
 
11.         Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: SwissINSO Holding Inc.,
PSE, Parc Scientifique de l’EPFL, Route J.D. Colladon, Building D, 3rd Floor,
1015 Lausanne, Switzerland, with a copy by fax only to:  Reitler Kailas &
Rosenblatt LLC, 885 Third Avenue, New York, New York 10022, Attn: Michael
Hirschberg, Esq., facsimile: (212) 371-5500, and (ii) if to the Subscriber, to:
the address and fax number indicated on the signature page hereto.
 
 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscriber
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Subscriber
shall be assigned without prior notice to and the written consent of the
Company.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
the Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 11(d) hereof, the Subscriber hereby irrevocably
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction in New York of such
court, that the suit, action or proceeding is brought in an inconvenient forum
or that the venue of the suit, action or proceeding is improper.  Nothing in
this Section shall affect or limit any right to serve process in any other
manner permitted by law.
 
(f)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
(g)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
SWISSINSO HOLDING INC.
         
 
By:
       
Name: Rafic Hanbali
     
Title: Chief Executive Officer
            Dated: August 15, 2012  





SUBSCRIBER NAME AND
ADDRESS
 
PURCHASE PRICE
 
NO. OF SHARES
 
 
 
____________________________________________
By:
Title:
  $500,000.00  
3,333,333 shares



 
11

--------------------------------------------------------------------------------

 
 
INVESTOR QUESTIONNAIRE


A.
General Information
           
1.
Print Full Name of Investor:
Individual:
     
 
     
First, Middle, Last
             
Partnership, Corporation, Trust, Custodial Account, Other:
             
 
     
Name of Entity
         
2.
Address for Notices:
 
     
 
     
 
         
3.
Name of Primary Contact Person:
Title:
           
4.
Telephone Number:
 
         
5.
E-Mail Address:
 
         
6.
Facsimile Number:
 
         

 
 
12

--------------------------------------------------------------------------------

 
 
7.
 
 
U.S. Investors Only:
 
U.S. Taxpayer Identification or Social
Security Number:
 
 
 
 
 



B.            Accredited Investor Status


The Subscriber represents and warrants that the Subscriber is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”), and has checked the box or boxes
below which are next to the categories under which the Investor qualifies as an
accredited investor:


FOR INDIVIDUALS:
 
o
A natural person with individual net worth (or joint net worth with spouse) in
excess of $1 million. For purposes of this item, “net worth” means the excess of
total assets at fair market value, including home, home furnishings and
automobiles (and including property owned by a spouse), over total liabilities.
       
o
A natural person with individual income (without including any income of the
Investor’s spouse) in excess of $200,000, or joint income with spouse of
$300,000, in each of the two most recent years and who reasonably expects to
reach the same income level in the current year.
       
FOR ENTITIES:
     
o
A bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.
       
o
An insurance company as defined in Section 2(13) of the Securities Act.
       
o
A broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934.
       
o
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”).
       
o
A business development company as defined in Section 2(a)(48) of the Investment
Company Act.
       
o
A small business investment company licensed by the Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.
       
o
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.
 

 
 
13

--------------------------------------------------------------------------------

 
 

     
o
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5 million.
       
o
A trust with total assets in excess of $5 million not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a person with
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Company and the
purchase of the Shares.
       
o
An employee benefit plan within the meaning of ERISA if the decision to invest
in the Shares is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5 million or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
       
o
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if the plan has total assets in excess of $5 million.
       
o
An entity, including a grantor trust, in which all of the equity owners are
accredited investors as determined under any of the foregoing paragraphs (for
this purpose, a beneficiary of a trust is not an equity owner, but the grantor
of a grantor trust is an equity owner).
 



IF THE FOLLOWING SECTION IS APPLICABLE, CHECK HERE ___ INDICATING THAT THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE FOLLOWING SECTION ARE EXPRESSLY
MADE BY THE SUBSCRIBER


C.           Regulation S


The Subscriber understands that the Shares are being offered and sold in
reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Investor set forth herein in order to determine the applicability of such
exemptions and the suitability of the Investor to acquire the Shares.  In this
regard, the Subscriber represents, warrants and agrees that:


1.  
The Subscriber is not a U.S. Person (as defined below) and is not an affiliate
(as defined in Rule 501(b) under the Securities Act) of the Company and is not
acquiring the Shares for the account or benefit of a U.S. Person.



 A U.S. Person means any one of the following:
 
●  
any natural person resident in the United States of America;

 
 
14

--------------------------------------------------------------------------------

 
 
●  
any partnership or corporation organized or incorporated under the laws of the
United States of America;

 
●  
any estate of which any executor or administrator is a U.S. person;

 
●  
any trust of which any trustee is a U.S. person;

 
●  
any agency or branch of a foreign entity located in the United States of
America;

 
●  
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
●  
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 
●  
any partnership or corporation if:

 
(A) organized or incorporated under the laws of any foreign jurisdiction; and


(B) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.


 
15

--------------------------------------------------------------------------------

 
 
2.  
At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, the Subscriber was outside of
the United States.



3.  
The Subscriber will not, during the period commencing on the date of issuance of
the Shares and ending on the six month anniversary of such date, (the
“Restricted Period”), offer, sell, pledge or otherwise transfer the Shares in
the United States, or to a U.S. Person for the account or for the benefit of a
U.S. Person, or otherwise in a manner that is not in compliance with Regulation
S.



4.  
The Subscriber will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.



5.  
The Subscriber was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.



6.  
Neither the Subscriber nor or any person acting on his behalf has engaged, nor
will engage, in any directed selling efforts to a U.S. Person with respect to
the Shares and the Investor and any person acting on his behalf have complied
and will comply with the “offering restrictions” requirements of Regulation S
under the Securities Act.



7.  
The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.



8.  
Neither the Subscriber nor any person acting on his behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Shares.  The Subscriber agrees
not to cause any advertisement of the Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Shares, except such advertisements that include the statements required
by Regulation S under the Securities Act, and only offshore and not in the U.S.
or its territories, and only in compliance with any local applicable securities
laws.



9.  
In addition to the legend described in Section 3 of the Agreement, each
certificate representing the Shares shall be endorsed with the following legend:



 
16

--------------------------------------------------------------------------------

 
 
“THE SECURITIESARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”


The Subscriber understands that the foregoing information will be relied upon by
the Company for the purpose of determining the eligibility of the Subscriber to
purchase the Shares. The Subscriber agrees to notify the Company immediately if
any representation or warranty contained in this Agreement, including this
Investor Questionnaire, becomes untrue at any time. The Subscriber agrees to
provide, if requested, any additional information that may reasonably be
required to substantiate the Subscriber’s status as an accredited investor or to
otherwise determine the eligibility of the Subscriber to purchase the Shares.
The Subscriber agrees to indemnify and hold harmless the Company and each
officer, director, shareholder, agent and representative of the Company and
their respective affiliates and successors and assigns from and against any
loss, damage or liability due to or arising out of a breach of any
representation, warranty or agreement of the Subscriber contained herein.


 
INDIVIDUAL:
         
 
   
(Signature)
         
 
   
(Print Name)
         
PARTNERSHIP, CORPORATION, TRUST, CUSTODIAL ACCOUNT, OTHER:
         
 
   
(Name of Entity)
         
By:  ____________________________________________
   
(Signature)
         
       
   
(Print Name and Title)
 



 
17

--------------------------------------------------------------------------------